     Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 1 of 39
                                                                       1



 1                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
 2                             WACO DIVISION

 3   JENAM TECH, LLC                  * April 27, 2021
                                      *
 4   VS.                              * CIVIL ACTION NO. W-20-CV-453
                                      *
 5   GOOGLE LLC                       *

 6                  BEFORE THE HONORABLE ALAN D ALBRIGHT
                          MOTION HEARING (via Zoom)
 7
     APPEARANCES:
 8
     For the Plaintiff:          Derek F. Dahlgren, Esq.
 9                               Nadiia Loizides, Esq.
                                 Devlin Law Firm LLC
10                               1526 Gilpin Avenue
                                 Wilmington, DE 19806
11
     For the Defendant:          Matthew M. Werdegar, Esq.
12                               Rylee Kercher Olm, Esq.
                                 Keker, Van Nest & Peters LLP
13                               633 Battery Street
                                 San Francisco, CA 94111-1809
14
                                 Michael E. Jones, Esq.
15                               Potter Minton PC
                                 110 N College, Suite 500
16                               Tyler, TX 75702

17   Court Reporter:             Kristie M. Davis, CRR, RMR
                                 PO Box 20994
18                               Waco, Texas 76702-0994
                                 (254) 340-6114
19

20         Proceedings recorded by mechanical stenography, transcript

21   produced by computer-aided transcription.

22

23

24

25


                     KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
               U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 2 of 39
                                                                                    2



09:31    1        (April 27, 2021, 9:31 a.m.)

09:31    2        THE COURT:    Good morning, everyone.

09:31    3        DEPUTY CLERK:     Motion hearing in Civil Action W-20-CV-453,

09:31    4   styled Jenam Tech LLC versus Google LLC.

09:31    5        THE COURT:    I think I heard Suzanne announce the case, but

09:32    6   I'm not sure.

09:32    7        If I could hear announcements from counsel for plaintiff

09:32    8   and then counsel for defendants.      Whoever's going to be

09:32    9   speaking would be most helpful so I know -- I can write down

09:32   10   and know who's going to be chatting.

09:32   11        MR. DAHLGREN:     Good morning, Your Honor.     My name is Derek

09:32   12   Dahlgren from the Devlin Law Firm.      I'll be speaking on behalf

09:32   13   of plaintiff.

09:32   14        THE COURT:    Mr. Dahlgren, welcome back.

09:32   15        MR. DAHLGREN:     Thank you.

09:32   16        THE COURT:    I always enjoy hearing from you.

09:32   17        MR. JONES:    Good morning, Your Honor.      This is Mike Jones

09:32   18   representing Google.    Appearing for Google at this hearing will

09:32   19   be Mr. Matthew Werdegar and Ms. Rylee Kercher Olm, and Ms. Olm

09:32   20   will be providing the argument for Google.        Thank you, Your

09:32   21   Honor.

09:32   22        THE COURT:    Welcome, everyone.      Happy to hear the argument

09:32   23   this morning.

09:32   24        MS. OLM:     Thank you, Your Honor.    Should I go ahead and

09:32   25   proceed with the motion to transfer argument?


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 3 of 39
                                                                                  3



09:32    1        THE COURT:     One of you needs to.    So please.

09:33    2        MS. OLM:     Okay.   Rylee Kercher Olm on behalf of defendant

09:33    3   Google LLC.   Today I will be discussing Google's motion to

09:33    4   transfer this action to the Northern District of California.

09:33    5        This patent infringement dispute is about Google's QUIC

09:33    6   protocol, an internet protocol that was designed and developed

09:33    7   largely in Google's headquarters in the Northern District of

09:33    8   California.   Because Jenam does not dispute that this case

09:33    9   could have been brought in the Northern District of California,

09:33   10   the question for this Court is whether the Northern District of

09:33   11   California is clearly a more convenient venue than the Western

09:33   12   District of Texas based on the four private and four public

09:33   13   interest factors.

09:33   14        Your Honor, in this case there are five factors that weigh

09:33   15   in favor of transfer, and the remaining three are neutral.

09:33   16   There are no factors that weigh against transfer, because the

09:33   17   parties in this case have no relevant connection to the Western

09:33   18   District of Texas.

09:33   19        I'd like to briefly discuss each factor, starting with the

09:33   20   four private interest factors, if that's all right with Your

09:34   21   Honor.

09:34   22        THE COURT:     Yes, ma'am.   Of course.

09:34   23        MS. OLM:     Thank you.

09:34   24        So I'd like to start by going over the factors related to

09:34   25   party and third-party witnesses, since the convenience of the


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 4 of 39
                                                                                     4



09:34    1   witness is the most important part of the transfer analysis.

09:34    2        So beginning with the availability of the compulsory

09:34    3   process to ensure the attendance of witnesses, Google has

09:34    4   identified four nonparty witnesses with relevant knowledge who

09:34    5   reside in Northern California and for whom there's no

09:34    6   indication that these witnesses would be willing to testify in

09:34    7   the Western District of Texas.      Jenam has also indicated that

09:34    8   all four of these individuals have relevant testimony.

09:34    9        First, there's Jana Iyengar, the co-editor of the Internet

09:34   10   Engineering Task Force's version of the QUIC protocol.           Now,

09:34   11   Jenam cites to 27 different versions of IETF's QUIC in its

09:34   12   infringement contentions, and Dr. Iyengar is a co-editor on

09:34   13   every single version.    And Dr. Iyengar lives in Northern

09:35   14   California and has declared that he's likely unwilling to

09:35   15   testify in the Western District of Texas.

09:35   16        Second, there's Ryan Hamilton who's a co-author of the

09:35   17   IETF's initial specification for QUIC who also resides in

09:35   18   Northern California.    Now, Mr. Hamilton was also a technical

09:35   19   lead on Google's QUIC team.     And he was on Google's QUIC team

09:35   20   for ten years and assisted with the deploying QUIC in Chrome,

09:35   21   Google server and other Google products, so he's likely to have

09:35   22   relevant testimony.

09:35   23        Third and fourth are Jim Roskind and Charles Krasic who

09:35   24   are two former Google employees who helped develop the Google

09:35   25   QUIC protocol in its earliest stages, and they now reside in


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 5 of 39
                                                                                 5



09:35    1   Northern California as well.

09:35    2        And these engineers are going to be of particular

09:35    3   importance in this case because the timing of Google's

09:35    4   development of the QUIC protocol is at issue, because we're

09:35    5   contesting Jenam's asserted priority date.

09:35    6        And Jenam has also alleged that the earliest version of

09:36    7   QUIC contained the infringing functionalities.        And since these

09:36    8   individuals worked on QUIC at that time, Jenam concedes they

09:36    9   have relevant testimony.

09:36   10        Now, to be clear, Your Honor, these aren't random

09:36   11   cherry-picked witnesses.     These are early developers who had

09:36   12   lead roles in QUIC's development and whose work Jenam itself

09:36   13   relies on in its infringement contentions.        And Google would be

09:36   14   prejudiced if these witnesses could not testify live.

09:36   15        Now, while there are four nonparty witnesses in the

09:36   16   Northern District of California who are likely unwilling to

09:36   17   testify, there are no third-party witnesses with relevant

09:36   18   knowledge known to be within the Western District of Texas.

09:36   19        As this Court and the Federal Circuit have repeatedly

09:36   20   held, this factor weighs heavily in favor of transfer where

09:36   21   more third-party witnesses reside within the transferee venue

09:36   22   than within the transferor venue.

09:36   23        Now, Jenam does allege that there's a single nonparty

09:36   24   witness within the State of Texas though outside the Western

09:36   25   District of Texas.    And that person is Patrick Caldwell who


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 6 of 39
                                                                                      6



09:37    1   prosecuted the patents-in-suit.         But Jenam does not claim that

09:37    2   he's unwilling to testify in the Northern District of

09:37    3   California, nor could Jenam so reasonably claim.

09:37    4        As Jenam's long-time patent counsel who's been involved in

09:37    5   this litigation as well, Mr. Caldwell is not an unwilling

09:37    6   witness and thus he has no impact on this factor.            Further, the

09:37    7   other attorney who assisted with prosecuting the

09:37    8   patents-in-suit, Kevin Zilka, he resides in Northern

09:37    9   California.     So in sum, this factor weighs heavily in favor of

09:37   10   transfer.

09:37   11        Turning to the second factor, the cost of attendance for

09:37   12   willing witnesses.      Now, in addition to the nonparty witnesses

09:37   13   in Northern California who we just discussed, Google has

09:37   14   identified several current employees in Northern California

09:37   15   with relevant testimony.       Notably in June 2020, the operative

09:37   16   point in time, half of the engineers on Google's QUIC team were

09:38   17   located in the Northern District of California.

09:38   18        Although some of those team members were recently

09:38   19   reassigned to other teams, these engineers who were working on

09:38   20   QUIC for years still have relevant knowledge about the

09:38   21   deployment and functionality of Google's QUIC protocol, and

09:38   22   they're still located in Northern California.           In fact, about

09:38   23   40 percent of current Google employees that are or were

09:38   24   recently on Google's QUIC team are in the Northern District of

09:38   25   California.


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 7 of 39
                                                                                     7



09:38    1        For instance, Google's technical lead for the QUIC

09:38    2   protocol is located in Northern California, and he also works

09:38    3   with the Internet Engineering Task Force on developing a

09:38    4   standardized version of QUIC.     And he's responsible for

09:38    5   maintaining the materials at chromium.org/quic which is a

09:38    6   website that Jenam relies on in its infringement contentions.

09:38    7        There is also a senior person associated with Jenam who's

09:38    8   located in Northern California and who was involved in the

09:38    9   prosecution of the patents-in-suit, drafting of infringement

09:39   10   notices and licensing of the patents.

09:39   11        Jenam cannot identify any relevant witnesses in the

09:39   12   Western District of Texas, so Jenam resorts in its briefing to

09:39   13   identifying witnesses outside of the Western District of Texas,

09:39   14   ignoring that pursuant to the case law it is improper to

09:39   15   consider Texas' central location in the absence of witnesses

09:39   16   within plaintiff's preferred venue.

09:39   17        Jenam also misconstrues the 100-mile rule.         For instance,

09:39   18   the inventor of the patents-in-suit, Robert Morris, is located

09:39   19   in Georgia, 900 miles from the Western District of Texas.        And

09:39   20   thus he's going to have to travel a significant distance no

09:39   21   matter where he testifies.

09:39   22        Also, more importantly, Mr. Morris has indicated that he

09:39   23   would prefer to testify remotely regardless, and that he would

09:39   24   most likely be unwilling to testify live in either forum.        So

09:39   25   he is not a willing witness and his location does not impact


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 8 of 39
                                                                                     8



09:39    1   this factor.    Thus, this factor heavily favors transfer.

09:40    2        Turning to the third private interest factor, the relative

09:40    3   ease of access to sources of proof.      Google will have the bulk

09:40    4   of relevant documents, and the source code and technical

09:40    5   documents related to Google's QUIC protocol are created and

09:40    6   maintained in Northern California and Massachusetts.             This

09:40    7   includes Google's QUIC team employees' local copies of

09:40    8   electronic documents and hard-copy documents.        And QUIC

09:40    9   documents stored electronically will also be more readily

09:40   10   accessible from the Northern District of California.

09:40   11        There are also several third parties who are located in

09:40   12   Northern California that are likely to have relevant evidence

09:40   13   stored there.    For instance, the senior person associated with

09:40   14   Jenam, who we just discussed, he's located in Northern

09:40   15   California.     He was involved in the prosecution of the

09:40   16   patents-in-suit, the drafting of infringement notices related

09:40   17   to the patents-in-suit and the licensing of the patents.

09:41   18        And the company that Jenam licensed its patents to and

09:41   19   authorized the grant of sublicenses to is located in Northern

09:41   20   California.     And we believe that they will have evidence

09:41   21   relevant to liability and damages.

09:41   22        In addition, Google plans to subpoena Cisco Systems

09:41   23   because it has prior system art that we contend invalidates

09:41   24   Jenam's patents.     And Cisco is also headquartered in Northern

09:41   25   California.


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 9 of 39
                                                                                  9



09:41    1        Conversely, there are no Google QUIC documents that are

09:41    2   created, maintained or stored electronically in the Western

09:41    3   District of Texas, as there are no data centers in the Western

09:41    4   District of Texas, nor are there any Google employees working

09:41    5   on QUIC in Texas.

09:41    6        Jenam has not alleged that it or any third parties possess

09:41    7   any evidence in the Western District of Texas.        So under the

09:41    8   relevant case law, this factor necessarily weighs heavily in

09:41    9   favor of transfer.

09:41   10        Turning to the fourth private interest factor, all other

09:42   11   practical problems.    This factor is neutral where, as is the

09:42   12   case here, the suit is in its earliest stages.        All that has

09:42   13   occurred in this case is the service of infringement

09:42   14   contentions, no discovery has occurred, other than venue

09:42   15   discovery, and no case schedule has been entered.

09:42   16        This is only the second time that counsel has appeared

09:42   17   before your Court, and the Court has not had to engage in any

09:42   18   substantive analysis of the case to date.       So matters of

09:42   19   judicial economy are not a concern.      And whatever has been done

09:42   20   on the infringement contention front will of course carry over

09:42   21   to the transferee Court, so there's no prejudice to Jenam.

09:42   22        I'd like to turn to the public interest factors now,

09:42   23   unless Your Honor has any questions at this time.

09:42   24        Okay.   So the first public interest factor I'd like to

09:42   25   discuss is Court congestion.     The Federal Circuit has recently


                            KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                      U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 10 of 39
                                                                                      10



09:42    1   held in In Re Adobe that there is not an appreciable difference

09:42    2   in court congestion between the Northern District of California

09:42    3   and the Western District of Texas.

09:43    4           Jenam does not claim that any of these statistics have

09:43    5   changed since the Federal Circuit's decision.           And as Google

09:43    6   lays out in its briefing, the two forums have a similar number

09:43    7   of pending cases, similar number of pending patent cases and

09:43    8   similar meeting time to trial in civil cases generally, as well

09:43    9   as patent cases specifically.        Your Honor, this continues to be

09:43   10   true.

09:43   11           And, in fact, the Northern District of California is open

09:43   12   and holding in-person jury trials despite the COVID-19

09:43   13   pandemic.    For instance, Judge Freeman is currently conducting

09:43   14   an in-person jury trial in the San Jose Courthouse that my firm

09:43   15   happens to be involved in.        And if you go to the Court's

09:43   16   website, you'll see her calendar has a jury schedule trial --

09:43   17   jury trial scheduled --

09:43   18           THE COURT:   I know Judge Freeman well.       I can't think of

09:43   19   anyone I would rather be compared to than Judge Freeman, though

09:43   20   I don't think she relishes that comparison.           But it seems to me

09:43   21   that the point you're making here is actually -- my sense of

09:43   22   it -- correct me if I'm wrong.        My sense of it is that she's

09:44   23   sort of an outlier in her district in terms of having trials.

09:44   24   It's not that everyone in the Northern District -- or any of

09:44   25   the California districts are opening up, rather, it's that


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 11 of 39
                                                                                  11



09:44    1   Judge Freeman is a bit of a trailblazer, which doesn't surprise

09:44    2   me, by being willing to have a trial.          That's my sense out here

09:44    3   in Texas.

09:44    4        MS. OLM:     Actually, Your Honor, the other two courthouses

09:44    5   are both open for jury trials as well.          There's one that's

09:44    6   beginning in the Oakland courthouse today before Judge White,

09:44    7   and Judge Alsop has a jury trial scheduled for the beginning of

09:44    8   next week in the San Francisco courthouse.

09:44    9        So we are -- we're back up and running, mostly vaccinated,

09:44   10   everyone's ready to get going.

09:44   11        THE COURT:     That's good intel.      I appreciate it.

09:44   12        MS. OLM:     Yes, Your Honor.

09:44   13        Turning to the second public interest factor, the local

09:44   14   interest and having localized interest decided at home.

09:45   15   Google's work and reputation has been called into question.

09:45   16   And many of the Google employees who created and managed

09:45   17   Google's implementation of the QUIC protocol are in the

09:45   18   Northern District of California.         None are in the Western

09:45   19   District of Texas.

09:45   20        Although Google does have some employees in the Western

09:45   21   District of Texas, its employees in Austin comprise less than

09:45   22   2 percent of Google's United States workforce.           And more

09:45   23   importantly, there's no relevant factual connection between the

09:45   24   events and the Western District of Texas as required by the

09:45   25   case law for a local interest to exist.


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 12 of 39
                                                                                  12



09:45    1        And in addition to the current and former Google employees

09:45    2   who are located in Northern California, there's also

09:45    3   Dr. Iyengar we discussed previously who's the co-editor of the

09:45    4   Internet Engineering Task Force's version of the QUIC protocol.

09:45    5   And Jenam is also alleging that the IETF's QUIC protocol

09:45    6   infringes its patents.

09:45    7        Further, Jenam's connection to the Western District of

09:45    8   Texas is nonexistent.     It has no offices, no employees and no

09:46    9   witnesses located here.     And the patent -- inventor of the

09:46   10   patents-in-suit also has no ties to Texas.         Therefore, this

09:46   11   factor weighs in favor of transfer.

09:46   12        Your Honor, in sum, with five factors substantially

09:46   13   favoring transfer, three factors being neutral and nothing on

09:46   14   the other side of the ledger supporting keeping these cases in

09:46   15   the Western District of Texas, the Northern District of

09:46   16   California is clearly a more convenient venue, and existing

09:46   17   precedent supports this case being transferred.

09:46   18        At this point, Your Honor, I'm happy to address any

09:46   19   specific questions Your Honor has.

09:46   20        THE COURT:    I think I followed your argument.

09:46   21        I'll hear from counsel for plaintiff.

09:46   22        MR. DAHLGREN:    Good morning, Your Honor.

09:46   23        I would like to start, I guess, addressing a few points

09:46   24   that were raised by Ms. Olm.      And I guess -- the question was

09:47   25   about QUIC that -- sorry.     Let me switch gears.


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 13 of 39
                                                                                  13



09:47    1        So the first thing I want to talk about is the ease of

09:47    2   access to sources of proof.      The precedent states that it's the

09:47    3   location even with electronic documents, which I think -- you

09:47    4   know, the majority of people may think is outdated, but it's

09:47    5   still the law at this point.

09:47    6        And Google has never said that they have their electronic

09:47    7   documents that their distributed teams use and collaborate

09:47    8   with, that they're stored in the Northern District of

09:47    9   California.   They only raised these local copies and hard

09:47   10   copies in the reply.    And our opinion is that those might be

09:47   11   outdated, it might be incorrect.

09:47   12        THE COURT:    Mr Dahlgren, I'll tell you, I've done a lot of

09:48   13   these.   I'm not very persuaded by that aspect of -- there are

09:48   14   several things Ms. Olm said I thought were very compelling.

09:48   15   The location of documents in 2021 is not one I'm overly

09:48   16   concerned about.

09:48   17        What I -- if I were you, what I'd really focus on was

09:48   18   that -- the number of people who are in the Northern District

09:48   19   of California.    That's one big issue.      And the second would be

09:48   20   any ties this case has to our district.

09:48   21        MR. DAHLGREN:     Sure.   Thank you, Your Honor.      I appreciate

09:48   22   that guidance.

09:48   23        With respect to the availability of compulsory process,

09:48   24   Google has not shown that its five alleged third-party

09:48   25   witnesses are unwilling to testify in the Western District of


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 14 of 39
                                                                                     14



09:48    1   Texas.   For one, Dr. Iyengar that was mentioned before, his

09:48    2   declaration only states that he is likely unwilling to testify.

09:49    3   And speculative statements like that can be -- or are

09:49    4   considered insufficient.

09:49    5        Google identified a number of prior art's witnesses

09:49    6   related to some Cisco products, and they relied on the fact

09:49    7   that Cisco was headquartered in the Northern District of

09:49    8   California.   But Cisco also has an office in Austin, and we

09:49    9   identified a number of individuals that apparently had

09:49   10   equivalent knowledge regarding the alleged prior art.

09:49   11        Another issue we had is Google never specified which

09:49   12   witnesses are most knowledgeable and what they possessed --

09:49   13   these third-party witnesses possess that current employees

09:49   14   don't.   We identified Mr. Ian Swett and Ms. Alyssa Wilk.          They

09:49   15   have both worked on QUIC for at least a decade.          I think Alyssa

09:50   16   Wilk was -- back in 2008 she started at Google.          So they were

09:50   17   involved in the beginning.

09:50   18        And the individual -- I believe its -- it sounds like its

09:50   19   sole individual that's employed by Google now in the Northern

09:50   20   District of California, the technical lead and liaison with the

09:50   21   IETF, he has only been with Google for a couple years.            And so

09:50   22   it's our opinion that he is less likely to have, you know,

09:50   23   relevant knowledge.

09:50   24        And there's also numerous third parties that we've

09:50   25   identified in the Western District of Texas that would be


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 15 of 39
                                                                                       15



09:50    1   subject to the Court's subpoena power.        This includes Cisco,

09:50    2   Fastly, which -- that's where Dr. Iyengar currently works --

09:50    3   and Mozilla, Cloudfare and then a couple individuals.             Yixin

09:51    4   Wang was a former Google employee who worked on QUIC, and he's

09:51    5   in the Dallas area.    And then Hajime Fujita, who is a technical

09:51    6   person at Fastly that has worked with QUIC.

09:51    7        So there are a number of third parties in this district

09:51    8   that, if the case was transferred, you know, some would

09:51    9   potentially not be within subpoena power.

09:51   10        And there's also the issue of Mirai Ventures, LLC.             It is

09:51   11   a CUTMA account that was created.       It's managed by Patrick

09:51   12   Caldwell, the prosecuting attorney.       So he has dual roles in

09:51   13   this case.   We don't believe that the Mirai issues are

09:51   14   necessarily relevant, but Google has made a big point of

09:52   15   pursuing that.

09:52   16        With respect to willing witnesses, again, Google hasn't

09:52   17   shown that it would be unduly burdensome to testify to have a

09:52   18   trial in Waco.   And when Ms. Olm said that we don't have any

09:52   19   employees currently in the Western District of Texas, we

09:52   20   mention in our briefing that we were in a bit of a conundrum.

09:52   21   Google has essentially got a stamp of approval from the Federal

09:52   22   Circuit that they're not subject to venue in the Eastern

09:52   23   District of Texas, and that is our home forum.         And so we were

09:52   24   forced to make a choice of where to sue.

09:52   25        And for convenience and also your order regarding the


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 16 of 39
                                                                                    16



09:53    1   proceedings and you run cases efficiently, we chose the Western

09:53    2   District of Texas.      We have both Patrick Caldwell and then the

09:53    3   client, Mr. Gordon, who are located reasonably close to Waco.

09:53    4           Now, Mr. Morris, you know, who's in Georgia, he has

09:53    5   indicated that his preferred mode of transportation is driving.

09:53    6   I believe it's approximately 900 miles from Georgia to Waco,

09:53    7   and it's about 2600 miles to go to San Francisco.            And I think

09:53    8   that's a substantial difference.         And I understand that there's

09:53    9   case law stating that when people have to travel long

09:53   10   distances, it's kind of a wash, if you will, but I think that

09:53   11   this situation differs.

09:53   12           And again, transferring the case, it would be a burden on

09:54   13   Mr. Caldwell as well.       I think that trip is about 1700 miles,

09:54   14   interfere with his work.

09:54   15           And we have Mr. Zilka that was mentioned by Ms. Olm, who

09:54   16   has agreed to attend trial or testify at a hearing in Waco.

09:54   17   But I think that that kind of moots the concern, at least with

09:54   18   respect to that potential third-party witness.

09:54   19           And to clarify, he is not part of Jenam.        He's not

09:54   20   affiliated with Jenam.       Jenam retained him as an attorney in

09:54   21   2014, and he's still functioning in that role.           He does assist

09:54   22   with prosecution.      He reviewed some notice letters.        He did not

09:54   23   draft them, just to clarify that point.          And he's done other

09:54   24   kind of this legal counseling for Jenam on -- from time to

09:55   25   time.


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 17 of 39
                                                                               17



09:55    1        But, you know, Google's argument that, you know, Oso-IP

09:55    2   and Kevin Zilka are secretly running Jenam in this litigation

09:55    3   are just not true.    But again, it's all a moot point because

09:55    4   he's agreed to come to Waco.

09:55    5        Now, the development of QUIC, Ms. Olm said that about -- I

09:55    6   believe, that 40 percent of the employees working on it are in

09:55    7   the Northern District of California.       The information that

09:55    8   we've provided that we've gleaned from the public records seems

09:55    9   to indicate that most of the work actually happened in

09:55   10   Cambridge, Massachusetts.     And now that there's only, I

09:55   11   believe, a single employee who is working out of Northern

09:55   12   District of California for Google on QUIC, those Massachusetts

09:55   13   employees seem irrelevant.

09:55   14        And that's also where Mr. Swett and Ms. Wilk are located.

09:56   15   And those are two individuals we identified that have

09:56   16   substantial experience over a long period of time, longer than

09:56   17   Dr. Iyengar or the other people that Google has identified,

09:56   18   like Jim Roskind and all those people.

09:56   19        So it's our opinion that they'd probably be more likely

09:56   20   witnesses.   And that's kind of an issue that we have here.

09:56   21   This is a situation where it's a great information disparity.

09:56   22   We have tried to get a brief summary of the individuals and

09:56   23   their roles with respect to QUIC and, you know, job

09:56   24   responsibilities, and Google has refused to provide that.

09:56   25        And so we're really left in the dark and just have to look


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 18 of 39
                                                                                          18



09:56    1   at public information to try to find out who the relevant

09:56    2   people are.     We have sought that discovery, and I'm happy to

09:57    3   talk about that in more detail.         But without this information,

09:57    4   essentially Google's free to select whoever they want and do so

09:57    5   that would be favorable for transfer.

09:57    6           In terms of judicial economy and other practical problems,

09:57    7   Google received our infringement contentions in August of 2020.

09:57    8   They have not provided any invalidity contentions.            If the case

09:57    9   is transferred, they'll have many more months to develop

09:57   10   invalidity defenses and noninfringement positions, and that's

09:57   11   prejudicial to Jenam.

09:57   12           And we've expended significant efforts to prepare this

09:57   13   case.    Initially, if you recall, Your Honor, we had over, I

09:57   14   think, around 400 claims.       We dropped that down to 65.           And

09:57   15   then we addressed all the deficiencies that Google identified.

09:58   16           Now, one other new development, Your Honor, I just want to

09:58   17   mention, there was a new patent that's related to the -- it's

09:58   18   in the same family as the patents in this lawsuit.            It issued,

09:58   19   and we did file another complaint.         So there's a second related

09:58   20   action that's going to have, I think, substantial overlap in

09:58   21   terms of the underlying technology and some of the claim terms,

09:58   22   for example.     And that is -- that'd be another reason to not

09:58   23   transfer the case.

09:58   24           That second case, Google has taken the position that the

09:58   25   relevant time period is the filing of the complaint.                And if


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 19 of 39
                                                                                  19



09:58    1   that's the case, the situation has changed, I think, somewhat

09:58    2   substantially since we filed this initial lawsuit last year,

09:58    3   and that includes the Midlothian data center.

09:59    4        I believe Ms. Olm said there's no data centers in Texas,

09:59    5   but information that we've found that's publicly available

09:59    6   indicates that it's at least partially operational.          And that's

09:59    7   another category of information that Google has refused to

09:59    8   provide, I think, necessary discovery on, so we understand what

09:59    9   its function is and what it's doing.       And that's in -- it's

09:59   10   within the subpoena power of the -- of the Court.

09:59   11        Now, some of the -- the other witnesses that Ms. Olm

09:59   12   identified, the third-party witnesses, you know, she cited

09:59   13   that, you know, the fact that they were authors on papers that

09:59   14   related to QUIC, but there were multiple, multiple authors.

09:59   15   And so just being listed on an article doesn't necessarily make

09:59   16   them the most knowledgeable or relevant witness in this matter.

10:00   17        So I think there's, you know, really, at a basic level, a

10:00   18   failure of -- of proof, you know, one, with the -- with the

10:00   19   location of documents, which I understand that you think

10:00   20   shouldn't be given too much weight, but also with identifying

10:00   21   the relevant third-party witnesses, identifying relevant party

10:00   22   witnesses.   It's challenging without having adequate discovery

10:00   23   for us to respond to that.

10:00   24        One second.    Trying to go through my notes just to address

10:00   25   some of the points that Ms. Olm made.


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 20 of 39
                                                                                       20



10:00    1        With regard to the inventor, Mr. Morris, Ms. Olm stated

10:00    2   that he was unwilling to -- to testify, but he stated in his

10:00    3   declaration that he was unwilling to testify during the COVID

10:00    4   pandemic.    I've spoken with him, and he is willing to testify

10:01    5   by the time there's a trial in the Western District of Texas.

10:01    6        THE COURT:     So your representation to the Court is that

10:01    7   the inventor would be willing to come to Waco in person?

10:01    8        MR. DAHLGREN:      Yes.   Yes.   Yes, Your Honor.      Yeah.   The --

10:01    9   the inventor is willing to -- to travel to Waco, and it's

10:01   10   substantially a shorter distance for him, particularly driving.

10:01   11        THE COURT:     Understood.

10:01   12        MR. DAHLGREN:      With respect to, you know, Court

10:01   13   congestion, Google, when they calculated the number of cases,

10:01   14   combined the MDL cases to essentially reduce the number.            But

10:01   15   when you don't do that, the number is actually about four -- I

10:01   16   think 4,000 cases higher than in the Western District of Texas.

10:02   17        And, Your Honor, your -- your process for handling cases,

10:02   18   you handle Markman, you know, sooner than a typical case in the

10:02   19   Northern District of California, fact discovery begins after

10:02   20   Markman, and we believe that that's a more efficient way to

10:02   21   adjudicate this case for the -- for the parties and for Your

10:02   22   Honor.

10:02   23        Now, with respect to local interest, again, Jenam is in a

10:02   24   bit of a conundrum because it is an Eastern District of Texas

10:02   25   entity, that's where it's located, but not being able to bring


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 21 of 39
                                                                                    21



10:02    1   suit there, you know, we're still, I guess, neighbors, if you

10:02    2   will, to the Western District of Texas.        And I think that

10:02    3   should be afforded some weight.

10:02    4        Mr. Gordon, the client, is, you know, very involved in the

10:02    5   community.     And also, Google's activities, I think, create a

10:02    6   substantial local interest in Austin and the Western District

10:03    7   of Texas as well.

10:03    8        And so if -- if -- so, well, taking a step back.             So

10:03    9   Google has not provided information beyond what's publicly

10:03   10   available that the activities occur in Austin, but publicly

10:03   11   available information indicates that there is engineering work

10:03   12   on a number of the accused products and that they also focus on

10:03   13   marketing and finance.

10:03   14        That latter part is -- is actually a big issue for us.

10:03   15   Google, so far, has only identified technical information and

10:03   16   technical people.    But with respect to damages and objective

10:03   17   indicia of nonobviousness, the financial people, the marketing

10:03   18   people would have relevant information.

10:03   19        Google cited in its -- its reply that there are far more

10:03   20   in the Northern District of California and cited to the Harrell

10:03   21   declaration.    But when you read the Harrell declaration, it

10:04   22   just simply doesn't say that.

10:04   23        And Austin, I believe, is one of the few Google offices

10:04   24   that has people that, you know, are dedicated to nonengineering

10:04   25   work, such as, you know, marketing and finance.          And again, our


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 22 of 39
                                                                                        22



10:04    1   position, that's relevant.

10:04    2        And we have asked for information sufficient to identify

10:04    3   people most knowledgeable about sales, marketing and financial

10:04    4   activities related to the accused products in the Western

10:04    5   District, and Google has so far refused to provide that.             So

10:04    6   that's another one of the discovery disputes.

10:04    7        And just going back to, you know, Google's local interest.

10:04    8   You know, they have been calling Texas homes for over a

10:04    9   decade -- well over a decade.      They have spent millions of

10:04   10   dollars leasing space and -- and building the Midlothian data

10:05   11   center.

10:05   12        And QUIC itself is not a -- a discrete product on its own.

10:05   13   It's important to understand that it's something that's used

10:05   14   across all of Google's products, as -- as far as we know.

10:05   15        And so all the activities that are occurring in the

10:05   16   Western District of Texas involve -- involve infringement.                And

10:05   17   so I -- again, I think that supports there being a local

10:05   18   interest in the Western District of Texas.         And at a minimum, I

10:05   19   believe that factor would be neutral.

10:05   20        Now, the last thing I just wanted to touch on, Ms. Olm

10:05   21   mentioned the IETF version of QUIC and then Google QUIC.             I'll

10:05   22   refer to the latter as G-QUIC.      But they have been working to

10:06   23   kind of come together.     When they first started off, they kind

10:06   24   of split and did things a little bit differently.          But now

10:06   25   they're working on, you know, compatibility issues.          And my


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 23 of 39
                                                                                          23



10:06    1   understanding is that they're going to implement fully the IETF

10:06    2   version of QUIC around the end of this year, or September, I

10:06    3   believe, was the last date that -- that I saw.

10:06    4           And so the idea that these, you know, IETF individuals,

10:06    5   like Dr. Iyengar, are necessary witnesses.           Again, I don't

10:06    6   think that's necessary to the case, given the current employees

10:06    7   at Google, the fact that they're adopting that standard and the

10:06    8   fact that they have been working at Google and on QUIC for

10:06    9   longer periods of time than the individuals that Ms. Olm

10:06   10   identified.

10:06   11           So, Your Honor, we believe that the, you know, conflict of

10:07   12   laws and -- and familiarity of the law factors are -- are

10:07   13   neutral, so we're not, you know, contesting that.            If you have

10:07   14   any questions on any specific factors, I'm happy to address

10:07   15   them.

10:07   16           THE COURT:    No.   I thought that was quite good.          If you

10:07   17   all will give me just a one-minute break, I need to check

10:07   18   something with my clerk and I'll be right back on board.               So

10:07   19   just give me a second.

10:07   20           (Pause in proceedings.)

10:08   21           THE COURT:    Let's -- just something hit me.       I just wanted

10:08   22   to take a break, but let me hear from plaintiff real -- for

10:08   23   just a second.       I'm more interested on this one question and

10:08   24   your answer probably than Google's.

10:08   25           You mentioned that there's a new complaint that's been


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 24 of 39
                                                                                  24



10:08    1   filed; is that right?

10:08    2          MR. DAHLGREN:    That's correct.

10:08    3          THE COURT:   Okay.    Is -- for purposes of any decision that

10:08    4   was made, would the plaintiff have an objection to combining

10:09    5   the patent in the current -- the case that just got filed with

10:09    6   the patents that are in these other cases, or does the

10:09    7   plaintiff see this as two distinct lawsuits that would require

10:09    8   different trials?

10:09    9          MR. DAHLGREN:    I think that given the fact that we have

10:09   10   been dealing with venue pretty much exclusively in the prior

10:09   11   litigation that both cases could be consolidated and -- and run

10:09   12   together.    I would say that the -- you know, the transfer

10:09   13   analysis for the -- the latter case would differ just based on

10:09   14   the timing.     But in terms of if it wasn't transferred, then

10:09   15   yes.   I think both cases could be on the same track and have

10:09   16   the same trial.

10:09   17          THE COURT:   With -- with the latter trial date?

10:09   18          MR. DAHLGREN:    With the -- yeah.      With the trial date that

10:09   19   would be set by the Court.        I apologize.    I don't recall if we

10:09   20   had set a schedule because of the ongoing venue stuff, but I

10:09   21   think that the new case could certainly go along with the --

10:10   22   the previous one.      And we could do --

10:10   23          THE COURT:   Well, let me make clear what I'm saying, is --

10:10   24   let's assume we -- forget the first case for a second, the one

10:10   25   we were discussing.      I'm just thinking about the one you just


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 25 of 39
                                                                                  25



10:10    1   filed.   Let's say that it was filed whenever and we're going to

10:10    2   set it roughly, again, rough numbers, 24 months after these --

10:10    3   the most recent case was filed by you all, would the plaintiff

10:10    4   have any objection to the schedule for the case that we're

10:10    5   discussing right now being delayed and taken up with -- and

10:10    6   getting the later trial date?

10:10    7          MR. DAHLGREN:     Your Honor, if that -- if that would be

10:10    8   your preference, I believe that that would be fine with us.          We

10:10    9   do think we could speed it up, but yes.         That would be fine

10:10   10   too.

10:10   11          THE COURT:    Okay.   So I'll be back, and then I'm --

10:10   12   Ms. Olm, I'm obviously going to give you a chance, just there's

10:11   13   something I want to ask my law clerk and clear it before and so

10:11   14   I'm ready for you.      But I'll be back in just a minute.

10:13   15          (Pause in proceedings.)

10:16   16          THE COURT:    Thank you for that break.      Ms. Olm, I'm happy

10:17   17   to go back on the record and hear your response.

10:17   18          MS. OLM:     Thank you, Your Honor.    I'd like to address just

10:17   19   a few points that opposing counsel made.

10:17   20          First, as to the third-party witnesses, Google has

10:17   21   provided a declaration from Dr. Iyengar stating that he's

10:17   22   likely unwilling to testify.       And although we haven't provided

10:17   23   declarations -- we -- we haven't reached out to the other

10:17   24   witnesses that we've identified, it's clear that it's going to

10:17   25   be more convenient for them to testify at home in Northern


                              KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 26 of 39
                                                                                     26



10:17    1   California.    And there's no indication that they would be

10:18    2   willing to travel to Waco.

10:18    3          As to the companies that opposing counsel mentioned in his

10:18    4   response, Cisco, Fastly, Mozilla, all of these companies, Derek

10:18    5   points out that -- opposing counsel points out that these

10:18    6   companies work on the QUIC protocol, but it's not clear how

10:18    7   that has any relevance to this case.        They don't explain why

10:18    8   these companies would have relevant information.           And also, the

10:18    9   vast majority of these companies are headquartered in Northern

10:18   10   California.    So it's entirely unclear how this would -- how --

10:18   11   weigh in favor of keeping the case in Waco.

10:18   12          As to the two individuals that opposing counsel mentioned,

10:18   13   Yixin Wang, the former Google employee, he was at Google for

10:18   14   less than two years.     He left Google three years ago, and he

10:18   15   doesn't reside in the Western District of Texas.           And again,

10:18   16   Jenam provides no indication as to what relevant information he

10:18   17   has.

10:18   18          And then as to the other person they mentioned, Hajime

10:18   19   Fujita, that person is -- there's no evidence in the record at

10:19   20   all as to what information this person possesses, there's no

10:19   21   LinkedIn profile provided, no nothing.         The briefing doesn't

10:19   22   have any mention of what information he possesses or who this

10:19   23   individual is.

10:19   24          And on the other hand, the witnesses that we've

10:19   25   identified, they're directly relevant to articles that Jenam


                              KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                        U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 27 of 39
                                                                                 27



10:19    1   cites in its infringement contentions and the Internet

10:19    2   Engineering Task Force.       And I think we've explained in detail

10:19    3   why they are relevant, and Jenam hasn't meaningfully contested

10:19    4   that.

10:19    5           As to why Dr. Iyengar, who's a co-editor of the IETF

10:19    6   specification would be relevant, I would point out that several

10:19    7   of the features that -- in QUIC that Jenam has accused in its

10:19    8   infringement contentions are optional in the IETF's version of

10:19    9   the QUIC protocol.

10:19   10           For example, the current draft of the IETF QUIC standard

10:19   11   states that the idle time-out feature is optional, and idle

10:19   12   time-out is one of the major features accused by Jenam in its

10:20   13   infringement contentions.       So this is example of a highly

10:20   14   relevant feature that's accused by Jenam and optional in the

10:20   15   standard.    And again, it's what's going to be -- we believe

10:20   16   Dr. Iyengar will have information relevant to damages and be

10:20   17   able to speak as to why the accused functionalities aren't

10:20   18   of -- aren't particularly important to the protocol.

10:20   19           So as to the willing witnesses, part of opposing counsel's

10:20   20   argument was that Jenam believes that Ian Swett will have

10:20   21   relevant testimony.      Ian Swett is a managerial technical lead

10:20   22   in Cambridge, Massachusetts, and there's evidence in the

10:20   23   record, in the Harrell declaration provided with our opening

10:20   24   brief, that states that Ian Swett would prefer to testify in

10:20   25   the Northern District of California than Waco.


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 28 of 39
                                                                                   28



10:20    1        It would be more convenient for him because the QUIC team

10:20    2   is -- part of it is located in Northern California.          He

10:20    3   frequently travels to San Francisco, again, where Google's

10:20    4   headquartered, whereas he doesn't have any reason to travel to

10:20    5   Texas.   And so he's -- again, we provided evidence that it

10:21    6   would be more convenient for him to testify there.          So it's

10:21    7   unclear why opposing counsel believes that his location in

10:21    8   Cambridge weighs in favor of keeping the case in Waco.

10:21    9        Similarly, the employee Alyssa Wilk, also.          Presumably it

10:21   10   would be more convenient for her to travel to the Northern

10:21   11   District of California.     Again, it's more common that these

10:21   12   Cambridge employees travel to San Francisco for work.

10:21   13        And Google has identified numerous recent employees in the

10:21   14   Northern District of California and has explained why these

10:21   15   information -- why these people have relevant testimony.

10:21   16   Again, one of the two technical leads is in Northern

10:21   17   California, and this person also works -- is the person who's

10:21   18   primarily responsible at Google for working with the IETF on

10:21   19   the standardized QUIC protocol, which opposing counsel admits

10:21   20   is relevant and he also manages, again, the website materials

10:21   21   that Jenam relies on heavily in its infringement contentions.

10:21   22        So it's -- it's -- he is going -- very likely going to be

10:22   23   a trial witness, and he's located in Northern California, as

10:22   24   are recent members of the QUIC team.       Again, at the operative

10:22   25   point in time, half of the QUIC team was in Northern


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 29 of 39
                                                                                      29



10:22    1   California, and those people still remain in Northern

10:22    2   California.

10:22    3           And although Jenam claims that we haven't provided

10:22    4   information about the roles that these various employees have,

10:22    5   we did offer to identify who the managerial leads are and who

10:22    6   the technical leads are, and we did so -- we did do so.             And we

10:22    7   also explained in our discovery responses, in detail, the

10:22    8   composition of the current QUIC team, and Jenam has never

10:22    9   really explained what other information it seeks.

10:22   10           And you can look at Google's discovery responses.           It's at

10:22   11   Docket No. 58-2, and you'll see the detailed information we

10:22   12   provide about the composition of Google's QUIC team.

10:22   13           There is no evidence that the majority of the work has

10:22   14   been done in Cambridge.       In Jenam's motion to compel briefing,

10:23   15   they pointed to some random Google employees in Massachusetts;

10:23   16   but as we explained in our -- in our motion to compel briefing,

10:23   17   there's no evidence that these people have worked on QUIC, and

10:23   18   we've attested to the fact that they haven't, the various

10:23   19   people that Jenam's identified.         And so that is just not the

10:23   20   case.

10:23   21           As to Mr. Morris, the inventor, there is no evidence in

10:23   22   the record that he's willing to testify in the Western District

10:23   23   of Texas.    His declaration states, "If required to testify as a

10:23   24   witness in this matter, it would be far more convenient for me

10:23   25   to testify using remote means of communication."


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 30 of 39
                                                                                    30



10:23    1        So again, there's no evidence in the record that Morris --

10:23    2   Mr. Morris would be willing to travel to either venue.            And so

10:23    3   his -- his location shouldn't be considered under the willing

10:23    4   witnesses factor.

10:23    5        As to the practical problems Jenam alluded to, Jenam did

10:23    6   not narrow its claims until December 2020.         And they've only

10:24    7   recently, in the past few months, provided revised infringement

10:24    8   contentions, and they have not addressed all the deficiencies

10:24    9   that Google has identified as they claim.        So we -- we do not

10:24   10   think that there's any prejudice there.

10:24   11        We'd also note that although we maybe had the infringement

10:24   12   contentions for a few months, Jenam had unlimited time to

10:24   13   develop the infringement contentions because they chose when

10:24   14   they filed this case.     So, again, I don't think it's

10:24   15   prejudicial that we've had some -- just a few months to work on

10:24   16   our invalidity contentions.

10:24   17        As to the new action with the single patent that's just a

10:24   18   trail off of the eight patents that are in this lawsuit, Jenam

10:24   19   filed that action before it filed its motion to transfer

10:24   20   opposition brief and its motion to transfer sur-reply, and it

10:24   21   never raised a concern that this new action would have an

10:24   22   impact on the practical problems factor.

10:24   23        So we agree that there's no prejudice, and we also agree

10:24   24   that, as you pointed out earlier, that there's a -- although I

10:24   25   would need to check with our client, Google would likely be


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 31 of 39
                                                                                 31



10:25    1   fine with consolidation as well and also the delayed brief --

10:25    2   the delayed schedule based on the second patent's filing date.

10:25    3        As to the local interest, Google's activities in Austin

10:25    4   are primarily around three areas:       One, recruiting; two, cloud

10:25    5   sales; and, three, engineering unrelated to the QUIC protocol.

10:25    6        Although there might be some work on -- Jenam claims that

10:25    7   there is financial and marketing and sales personnel in the

10:25    8   Western District of Texas.      But again, there -- we -- there's

10:25    9   only, as far as I'm aware, there's only maybe someone who works

10:25   10   on cloud sales.    But cloud is just one of the 81 accused

10:25   11   products in that -- in this case, and there's no evidence that

10:25   12   there's anybody in the Western District of Texas with any

10:25   13   specialized knowledge as to financial sales or marketing.

10:25   14        Google also works on cloud in its Northern District of

10:25   15   California offices.    And again, there's far more people in

10:26   16   Google's headquarters.     Over 60 percent of Google's workforce

10:26   17   is in the Northern -- is in Northern California, whereas less

10:26   18   than 2 percent are in Waco.      And there's just no evidence that

10:26   19   the Austin office will have any specialized knowledge as to any

10:26   20   of the accused products.

10:26   21        And as we've declared many times, there's no -- no persons

10:26   22   who work on QUIC or have specialized knowledge about QUIC

10:26   23   within the State of Texas.

10:26   24        If Your Honor has any other questions, I'm happy to

10:26   25   address them at this time.      I can --


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 32 of 39
                                                                                     32



10:26    1        THE COURT:    I don't.     Any response from plaintiff?

10:26    2        MR. DAHLGREN:     Yes, Your Honor.      And I apologize.     My

10:26    3   video has apparently gone out.       Can you -- can you hear me?

10:26    4        THE COURT:    I can.      I was wondering.   I was watching.      You

10:26    5   were talking, and I could hear you great, but your face was not

10:26    6   moving.   I -- I asked one of my law clerks.        That's -- I need

10:26    7   to get one of those screens for myself so I look, you know, I

10:26    8   look like I'm there and I keep talking but no one can see me.

10:26    9   That's a -- that would be a great improvement for everyone if

10:27   10   they didn't have to look at me, so...

10:27   11        But yes.     I can hear you just fine.       Thank you.

10:27   12        MR. DAHLGREN:     Okay.    Good.

10:27   13        You know, just a few things to point out.         You know,

10:27   14   again, this is a case where there's a lot of information

10:27   15   disparity.   Opposing counsel mentioned marketing people not

10:27   16   having specialized knowledge of QUIC, but it's not surprising

10:27   17   because QUIC is not a discrete product.         That does not mean

10:27   18   that they're not relevant with respect to the accused products

10:27   19   that utilize QUIC.

10:27   20        And again, all reasonable inferences should be drawn in

10:27   21   favor of the nonmovant, and that would help address this

10:27   22   information disparity.

10:27   23        Now, there are a couple of other just -- I want to say

10:27   24   failure of -- failure of proof.         To have -- for the compulsory

10:27   25   process for unwilling witnesses, you have to demonstrate that


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 33 of 39
                                                                               33



10:27    1   they're unwilling.     And Google at -- you know, at best,

10:27    2   indicated Dr. Iyengar was unlikely to -- to testify, and that's

10:28    3   speculative.

10:28    4        Now, again, I understand your position on the -- the

10:28    5   documents.     But again, Google never identified the location of

10:28    6   those documents, and they never provided any nontechnical

10:28    7   documents either or even identified where those nontechnical

10:28    8   documents would be.

10:28    9        Now, for the convenience of the witnesses, I understand

10:28   10   that Mr. Swett stated a preference for going to San Francisco,

10:28   11   but all these witnesses could testify remotely, is one option.

10:28   12   I know courts have become more receptive to that.

10:28   13        And also, there's ample office space in Austin that Google

10:28   14   has where they could, you know, work during their free time and

10:28   15   not have -- not waste -- not waste a bunch of time, not have it

10:28   16   be such a burden on them.

10:28   17        And just a few more points, Your Honor, I want to address

10:29   18   about, you know, Mr. Morris the inventor.        He said he was

10:29   19   unwilling to testify, you know, in person in either forum

10:29   20   during the -- the COVID pandemic.       It's not just he's

10:29   21   unwilling, period.     And hopefully now with the vaccines and

10:29   22   it's winding down, that won't be an issue.

10:29   23        And he has agreed in the interim for, you know,

10:29   24   depositions, to do so remotely, which has been -- every depo

10:29   25   I've taken so far during COVID has been remotely.


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 34 of 39
                                                                                       34



10:29    1        Now, with the infringement contentions, you know, our

10:29    2   understanding was we addressed all the deficiencies.              We've

10:29    3   never heard from Google what additional deficiencies exist, but

10:29    4   we were interested in, you know, moving the case forward and

10:30    5   clarifying the accused products.

10:30    6        And again, there's just a complete absence of any sales

10:30    7   and financial people or information, which, again, would be

10:30    8   relevant to damages and objective indicia of nonobviousness,

10:30    9   you know, among other issues.

10:30   10        And again, when -- I guess Ms. Olm stated that the Austin

10:30   11   office, there's no indication that it was having any

10:30   12   specialized functions.     The public information, when they

10:30   13   released a press release about opening the -- their offices

10:30   14   there, they said that was going to be one of the few that would

10:30   15   be dedicated to, you know, marketing and finance in part and

10:30   16   also work on things like cloud, AndroidTM, Google Play and a

10:30   17   number of other accused products.

10:30   18        And so I do think that there are, you know, substantial

10:30   19   ties between this -- this action and the activities that are

10:31   20   going on in this district by Google.

10:31   21        And to the extent that there are employees out in the

10:31   22   Northern District of California, again, we would, you know,

10:31   23   probably do a remote deposition, go to them, and they could

10:31   24   participate remotely, potentially, if there was a concern about

10:31   25   traveling still.


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 35 of 39
                                                                                     35



10:31    1        And I guess -- just so I'll -- I'll just end it, again, by

10:31    2   saying that I think Google just has not provided enough --

10:31    3   enough evidence to demonstrate that the Northern District of

10:31    4   California is clearly more convenient.        We have, you know,

10:31    5   multiple people close to your court.       And it would be, I think,

10:31    6   very burdensome for them to have to go to the Northern District

10:31    7   of California.    They don't have the -- quite the means that --

10:31    8   that Google has.

10:31    9        So when Google says things are burdensome, I kind of take

10:32   10   that with a grain of salt.      And I don't mean that in a negative

10:32   11   way, but just, you know, with their resources, I think that

10:32   12   they would be better equipped to come to your courthouse, Your

10:32   13   Honor, than vice versa.     And -- and merely shifting the

10:32   14   inconvenience from one party to another is -- is -- that's --

10:32   15   that's not a basis for granting a transfer.

10:32   16        So unless you have any questions, I will -- oh, Your

10:32   17   Honor, I was -- I was very remiss in the beginning.          I wanted

10:32   18   to introduce two people who are attending.

10:32   19        THE COURT:    Okay.

10:32   20        MR. DAHLGREN:    Our client, Mr. Andrew Gordon, is

10:32   21   attending.   And also the inventor, Mr. Paul Morris, is also

10:32   22   attending.

10:32   23        THE COURT:    Well, I want to take the time to thank them

10:32   24   for attending.    I don't remember Mr. Jones telling me whether

10:32   25   or not folks from Google were on.       But if they are attending, I


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 36 of 39
                                                                                   36



10:32    1   certainly appreciate their being here as well, probably --

10:32    2   because it's earlier out where they are than where I am.

10:32    3        So I always very much appreciate it when in-house counsel

10:33    4   or clients themselves actually take the time to attend and see

10:33    5   how -- I'll go ahead and tell you that one of my favorite

10:33    6   quotes, not exact quotes, but I listen to the Supreme Court

10:33    7   arguments.    Mr. Jones has heard me tell this story, I think.

10:33    8        During one of the arguments that was made, Justice Breyer,

10:33    9   at the end of a hearing just like this said, the problem we

10:33   10   have is that I listen to one side and I think they're right,

10:33   11   and then I listen to the other side and I think they're right.

10:33   12   And he said to one of the lawyers, what am I to do?

10:33   13        That was probably rhetorical.         But these were both very

10:33   14   good arguments, which you might think having not good arguments

10:33   15   would make it -- the job easier.         Having really good arguments

10:33   16   makes it tougher.      But we will -- we'll certainly get to work

10:33   17   on this.

10:33   18        Is there anything else we need to take up with regard to

10:33   19   the motion or anything else in the case?

10:33   20        I'll start with counsel for plaintiff.

10:34   21        MR. DAHLGREN:      Your Honor, we did file a motion to compel.

10:34   22        THE COURT:     Okay.

10:34   23        MR. DAHLGREN:      If you want to address that, I'm prepared

10:34   24   to do so.    If you want to defer that for now, that's -- that's

10:34   25   fine too.    I just ask that if -- if the Court's inclined not


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 37 of 39
                                                                                     37



10:34    1   to -- or to -- to grant the transfer, we would appreciate the

10:34    2   opportunity to at least present an argument as to why we need

10:34    3   that additional information and how it could be dispositive

10:34    4   and -- and show that the Western District of Texas is the

10:34    5   proper forum.

10:34    6        THE COURT:     I'll make that deal, which doesn't -- which

10:34    7   shouldn't indicate that I've decided one way or the other.             But

10:34    8   certainly I'll get with my law clerk and we'll look at the

10:34    9   motion to compel and determine whether or not we think the

10:34   10   information that might be obtained in the motion to compel is

10:34   11   such that it would have an impact on us.          And if we think that

10:34   12   it would and we need to have you all tell us either why you

10:34   13   shouldn't have the information or why you're not entitled to

10:34   14   it, we'll get another hearing set pretty quickly.

10:34   15        Other than that, for the plaintiff, is there anything else

10:35   16   we need to take up?

10:35   17        MR. DAHLGREN:      No, Your Honor.     And I appreciate the --

10:35   18   the opportunity to argue in front of you again.            It's always a

10:35   19   pleasure.

10:35   20        THE COURT:     Always a pleasure.

10:35   21        Ms. Olm, I think this is the first time I've had you

10:35   22   appear in front of me.       I could be wrong.     But I think you did

10:35   23   an outstanding job for someone who, I think, it appears to me,

10:35   24   looks to be relatively new to the bar.          But everyone on this

10:35   25   call appears to be much younger than me, so I'm always hesitant


                               KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
             Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 38 of 39
                                                                                       38



10:35    1   to say that.

10:35    2        Is there anything else we can take up on behalf of Google?

10:35    3        MS. OLM:     No, Your Honor.   Nothing else from us.         Thank

10:35    4   you, though.    It was -- it was great to have this opportunity

10:35    5   to argue before you.

10:35    6        THE COURT:    I look forward to hopefully seeing you in

10:35    7   person in trial or something that we do here in Waco or Austin.

10:35    8   Have a good day, everyone.      And we'll get to work on this.

10:35    9   Thank you.

10:35   10        (Hearing adjourned at 10:35 a.m.)

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25


                             KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
                       U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
     Case 6:20-cv-00453-ADA Document 90 Filed 05/06/21 Page 39 of 39
                                                                       39



 1   UNITED STATES DISTRICT COURT )

 2   WESTERN DISTRICT OF TEXAS        )

 3

 4        I, Kristie M. Davis, Official Court Reporter for the

 5   United States District Court, Western District of Texas, do

 6   certify that the foregoing is a correct transcript from the

 7   record of proceedings in the above-entitled matter.

 8        I certify that the transcript fees and format comply with

 9   those prescribed by the Court and Judicial Conference of the

10   United States.

11        Certified to by me this 6th day of May 2021.

12
                                      /s/ Kristie M. Davis
13                                    KRISTIE M. DAVIS
                                      Official Court Reporter
14                                    800 Franklin Avenue
                                      Waco, Texas 76701
15                                    (254) 340-6114
                                      kmdaviscsr@yahoo.com
16

17

18

19

20

21

22

23

24

25


                     KRISTIE M. DAVIS, OFFICIAL COURT REPORTER
               U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (WACO)
